1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   PATTY LYNN MARTIN,                                      )   Case No.: 1:16-cv-01676- JLT
                                                             )
12                     Plaintiff,                            )   ORDER GRANTING COUNSEL’S MOTION
                                                             )   FOR ATTORNEY FEES PURSUANT TO
13            v.                                             )   42 U.S.C. § 406(b)
                                                             )
14   ANDREW M. SAUL1,                                        )   (Doc. 24)
     Commissioner of Social Security,                        )
15                                                           )
                       Defendant.                            )
16
17            Young Cho, counsel for Plaintiff Patty Lynn Martin, seeks an award of attorney fees pursuant to

18   42 U.S.C. § 406(b). (Doc. 24) Neither Plaintiff nor the Commissioner of Social Security oppose the

19   motion.2 For the following reasons, the motion for attorney fees is GRANTED.

20   I.       Relevant Background

21            Plaintiff entered into a contingent fee agreement with the Law Offices of Lawrence D. Rohlfing

22   on October 20, 2016. (Doc. 24-1) The agreement entitled counsel to an award of “25% of the backpay

23   awarded” if judicial review of an administrative decision was required, and the adverse decision of an

24   ALJ was reversed. (Id. at 1) The agreement also required counsel to “seek compensation under the

25   Equal Access to Justice Act,” and the amount awarded would be credited to Plaintiff “for fees

26
              1
                This action was originally brought against Carolyn W. Colvin in her capacity as then-Acting Commissioner.
27   Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted as the defendant in this action.
     See Fed. R. Civ. P. 25(d).
28            2
                The Commissioner filed a response to the motion, in which he offered an “analysis of the requested fees” but
     asserted he was “not in a position to either assent to or object to the §406(b) fees that Counsel seeks.” (Doc. 28 at 2)

                                                                  1
1    otherwise payable for court work.” (Id.)

2           On November 3, 2016, Plaintiff filed a complaint for review of the administrative decision

3    denying her application for Social Security benefits. (Doc. 1) The Court determined the ALJ erred in

4    evaluating the medical record and remanded the matter for further proceedings pursuant to sentence

5    four of 42 U.S.C. § 405(g). (Doc. 20 at 10-14) Following the entry of judgment in favor of Plaintiff

6    (Doc. 21), the Court awarded $4,000 in attorney fees pursuant to the Equal Access to Justice Act.

7    (Doc. 23 at 1)

8           Upon remand, an ALJ issued a “fully favorable decision,” finding Plaintiff was disabled

9    beginning August 26, 2011. (Doc. 24-2 at 1, 7) On April 20, 2019, the Social Security Administration

10   concluded Plaintiff was entitled to monthly benefits from Social Security beginning July 2012. (Doc.

11   24-3 at 1) In total, Plaintiff was entitled to $54,726.00 in past-due benefits, out of which the

12   Commissioner withheld $6,000.00 for payment of attorney’s fees. (Id. at 2-3)

13          Mr. Cho filed the motion now before the Court on September 16, 2019, seeking fees in the

14   amount of $7,681.00. (Doc. 24) Mr. Cho served Plaintiff with the motion and informed of her of the

15   right to file a response to indicate whether she agreed or disagreed with the requested fees. (Id. at 2, 11)

16   Plaintiff has not opposed the motion.

17   II.    Attorney Fees under § 406(b)

18          An attorney may seek an award of fees for representation of a Social Security claimant who is

19   awarded benefits:

20          Whenever a court renders a judgment favorable to a claimant under [42 USC § 401, et
            seq] who was represented before the court by an attorney, the court may determine
21          and allow as part of its judgment a reasonable fee for such representation, not in
            excess of 25 percent of the total of the past-due benefits to which the claimant is
22          entitled by reason of such judgment. . . .

23   42 U.S.C. § 406(b)(1)(A); see also Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002) (Section 406(b)

24   controls fees awarded for representation of Social Security claimants).

25          A contingency fee agreement is unenforceable if it provides for fees exceeding the statutory

26   amount. Gisbrecht, 535 U.S. at 807 (“Congress has provided one boundary line: Agreements are

27   unenforceable to the extent that they provide for fees exceeding 25 percent of the past-due benefits.”).

28   ///

                                                          2
1    III.   Discussion and Analysis

2           District courts “have been deferential to the terms of contingency fee contracts § 406(b) cases.”

3    Hern v. Barnhart, 262 F.Supp.2d 1033, 1037 (N.D. Cal. 2003). However, the Court must review

4    contingent-fee arrangements “as an independent check, to assure that they yield reasonable results in

5    particular cases.” Gisbrecht, 535 U.S. at 807. In doing so, the Court should consider “the character of

6    the representation and the results the representative achieved.” Id. at 808. In addition, the Court should

7    consider whether the attorney performed in a substandard manner or engaged in dilatory conduct or

8    excessive delays, and whether the fees are “excessively large in relation to the benefits received.”

9    Crawford v. Astrue, 586 F.3d 1142, 1149 (9th Cir. 2009) (en banc).

10          Plaintiff entered into the contingent fee agreement in which she agreed to pay twenty-five

11   percent of any awarded past-due benefits. The Law Offices of Lawrence D. Rohlfing accepted the risk

12   of loss in the representation and expended a total of 23.5 hours while representing Plaintiff before the

13   District Court. (Doc. 24 at 3; Doc. 24-4 at 1-2) Due to counsel’s work, the action was remanded

14   further proceedings, and Plaintiff received a fully favorable decision. For this, Mr. Cho requests a fee

15   of $7,681.00. (Doc. 32 at 3) Because $4,000 was paid under the EAJA, the net cost to Plaintiff is

16   $3,681. Finally, though served with the motion and informed of the right to oppose the fee request

17   (Doc. 24 at 2, 11), Plaintiff did not file oppose the request and thereby indicates her implicit belief that

18   the fee request is reasonable.

19          Significantly, there is no indication Mr. Cho performed in a substandard manner or engaged in

20   severe dilatory conduct to the extent that a reduction in fees is warranted. Plaintiff was able to secure a

21   remand for payment of benefits following her appeal, including an award of past-due benefits. Finally,

22   the fees requested are approximately 14 percent of the past-due benefits, and do not exceed twenty-five

23   percent maximum permitted under 42 U.S.C. §406(b).

24   IV.    Conclusion and Order

25          Based upon the tasks completed and results achieved following the remand for further

26   proceedings, the Court finds the fees sought by Mr. Cho and the Law Offices of Lawrence D. Rohlfing

27   are reasonable.

28   ///

                                                          3
1         Accordingly, the Court ORDERS:

2         1.    Counsel’s motion for attorney fees pursuant to 24 U.S.C. §406(b) in the amount of

3               $7,681.00 is GRANTED;

4         2.    The Commissioner shall pay the amount directly to Counsel, the Law Offices of

5               Lawrence D. Rohlfing; and

6         3.    Counsel SHALL refund $4,000.00 to Plaintiff Patty Lynn Martin.

7
8    IT IS SO ORDERED.

9      Dated:   September 30, 2019                       /s/ Jennifer L. Thurston
10                                                UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
